Citation Nr: 1528035	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.
 
2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied an application to reopen a previously denied claim.

In January 2014, the Veteran provided testimony before the undersigned during a hearing at the RO.  A transcript of the hearing is of record.  During the hearing, the Veteran and his representative indicated that the claim on appeal pertains to the left knee only.  Accordingly, the issue has been recharacterized on the title page.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

(The decision below addresses the application to reopen a claim of service connection for a left knee disability.  The underlying service connection claim is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In November 2008, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal. 

2.  Evidence relevant to the Veteran's claim received since the November 2008 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 2008 rating decision denying a claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. 	           §§ 20.302, 20.1103 (2014).

2.  Evidence received since November 2008 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In this case, the Veteran initially filed for service connection in February 1994.  In an April 1994 rating decision, the Veteran was denied service connection for Osgood-Schlatter's disease of the knees.  He did not appeal.  The Veteran then filed a claim to reopen for left knee problems in August 2008.  In a November 2008 rating decision, the RO declined to reopen the Veteran's claim; the Veteran was informed of that decision in a November 2008 letter.  The Veteran did not submit a notice of disagreement or new and material evidence regarding his left knee claim within one year of his notification of the denial of this claim in November 2008.  In May 2010, the Veteran filed a claim to reopen for Osgood-Schlatter's disease of both knees.

As no new and material evidence was received within the appeal period following the November 2008 rating decision and the notification of that decision in the November 2008 letter, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As no notice of disagreement was received within the appeal period following the November 2008 notification letter, the November 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Therefore, new and material evidence is required to reopen the claim of service connection.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. 	 § 3.156.

In the November 2008 rating decision, the Veteran was denied service connection for Osgood-Schlatter's disease because it was determined that such disability was congenital, had existed prior to service and there was no objective evidence that the disability had permanently worsened as a result of service, or that the disability was caused by or the result of military service.    

With the above rationale for denial in mind, the Board turns to the evidence submitted since the November 2008 rating decision.  The Veteran has submitted a May 2009 letter from private treating physician, Dr. Josh Lohri, who indicated that the Veteran was currently being treated for left knee patellofemoral pain syndrome.  He further stated that such is chronic and progressive in nature.  The examiner opined that it was more likely than not that the Veteran's left knee disability was "caused and/or brought about" while the Veteran served in the Army.  In addition, the Veteran has provided credible lay testimony regarding his claim for a left knee disability at his January 2014 Board hearing.

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran has a left knee disability that is related to service.  Given this new nexus opinion, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and this claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened; the appeal is granted to this extent only.


REMAND

In light of the reopening above, the Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's claim.

At the Veteran's January 2014 Board hearing, he testified to tripping over his roommates' equipment and smashing his left knee into the concrete floor covered by a rug during service.  Upon seeking medical treatment and physical therapy, the Veteran testified that he was diagnosed with Osgood-Schlatter's disease, a congenital defect.  The Veteran further stated that he was prescribed medication and placed on profile.  A January 1994 Report of Medical Examination for separation contains a notation of Osgood Schlatter's disease of the left knee.

During a March 1994 VA examination, the Veteran was noted to have had a history of bilateral knee pain for two years.  Diagnostic testing revealed normal knees.  The examiner diagnosed the Veteran with a history of Osgood-Schlatter's disease of both knees with a normal examination.  Since then, the evidence of record suggests that there may be different pathologies associated with the Veteran's left knee, to include pateollofemoral pain syndrome and grade I/II chondromalacia patella.  A May 2009 letter from, Dr. J. L. indicated that the Veteran's left knee patellofemoral pain syndrome was chronic and progressive in nature and opined that it was more likely than not that such was caused by his military service.  Considering the left knee diagnoses of record, a VA medical opinion is necessary to determine the etiology of any currently diagnosed left knee disability, to include whether or not the Veteran's Osgood-Schlatter's disease pre-existed service and if so, was aggravated by the Veteran's period of active military service.

Additionally, according to a November 2013 letter by the Veteran to Congresswoman S. C., the Veteran was appealing a request for disability benefits from the Social Security Administration (SSA).  Any records pertaining to the Veteran's SSA application have not yet been associated with the claims file.  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, they should be obtained.  38 C.F.R. § 3.159(c)(2).

Lastly, the Veteran testified that shortly following discharge, he received treatment for his left knee at the VA Community Based Outpatient Clinic (CBOC) in Charleston, West Virginia and the Huntington VA Medical Center (VAMC).  The earliest treatment records from the Huntington VAMC are dated in September 2007.  There does not appear to be any VA treatment records from the Charleston CBOC within the claims file.  On remand, records of any VA left knee treatment that the Veteran has received since February 1994 should be obtained.  38 U.S.C.A. 	 § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his left knee dated since February 1994. All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed left knee disorder.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a) Did the Veteran enter service with a pre-existing left knee disorder, to include Osgood-Schlatter disease?  If the answer is "Yes," please explain the medical basis for your answer, and provide the diagnosis for each pre-service left knee condition.

b) Is it clear and unmistakable that the Veteran's pre-existing left knee disorder, to include Osgood-Schlatter disease WAS NOT aggravated (permanently worsened) during or as a result of service? 

In answering question (b), please specify and discuss:

(i) Whether the Veteran experienced temporary or intermittent symptoms of the pre-existing left knee disability during his period of active duty; or,

(ii) Whether the Veteran developed a permanent change in the underlying pathology of the pre-existing left knee disability during his period of active duty; and, if so, did this permanent change in the underlying pathology result in any other left knee disability?  If the answer to (ii) is "Yes," please specify the diagnosis of the resultant knee disability, and address the following: was this permanent change in the underlying pathology clearly and unmistakably (i.e., undebatably) due to the natural progress of the pre-existing knee disability?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

c) In the alternative, does the Veteran currently have a disability of the left knee, which DID NOT exist prior to the Veteran entry onto active duty service in August 1991?  If the answer is "Yes," please explain the medical basis for your answer, and provide the diagnosis for each left knee disability found to exist.

For each diagnosis of a left knee disability (which DID NOT exit prior to service) it is at least as likely as not (a 50 percent or greater probability) that such disability was caused by, or is it the result of any illness or injury noted during, the Veteran's active military service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, re-adjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


